Title: To Thomas Jefferson from Albert Gallatin, 15 July 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     July 15th 1808
                  
                  Governor Sullivan’s certificates received at the Treasury to this day amount to 49,800 barrels of flour, 99,400 bushels of corn, 560 tierces of rice & 2000 bushels of rye; and in addition there to he has given certificates giving permission for either 7,450 barrels of flour or 30,000 bushels of corn; so that the whole quantity of flour may be 57,250 barrels & the whole quantity of corn may be 129,400 bushels. Amongst the certificates I am told that some are for persons resident in Alexandria or Georgetown of whom he could know nothing.
                  Govr. Langdon has given four certificates for so many cargoes of flour—say 4000 barrels & two certificates, and for a cargo of rice. No certificates have been transmitted by the other Governors.
                  I have read the papers relative to the collector of New Bedford, & think that he must be dismissed.
                  I think that it would be useful that you should write to Mr Robert Smith suggesting that during this summer all the gun-boats actually manned & in commission should be distributed through a greater number of ports & bays to assist the embargo, & that he would confer with me on the subject on my passage through Baltimore. I have letters from Newport, Portland, Machias, Nantucket, Matthias Vineyard &c. &c. on that subject. 
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               